On petition eor a rehearing.
Buskirk, J.
It is earnestly insisted by the learned counsel for appellant, in a petition for a rehearing, that we erred in holding that the failure to allege in the first paragraph of the complaint that the horses were injured and killed in the county of Huntington, where the action was brought, presented a question of the jurisdiction of the court over the subject of the action. It is claimed, in argument, *512that it was a question of fact going to make up the appellee’s right to recover, and hence, was reached by a demurrer assigning an insufficiency of facts.
Loeb v. Mathis, 37 Ind. 306, was a local action. The complaint did not allege that the trespass complained of was committed in the county where the action was brought. The objection was not raised by demurrer or answer. But a motion in arrest of judgment was made and overruled, and this ruling was assigned for error. It was expressly held that it raised the question of whether the court possessed jurisdiction over the subject of the action. That case was decided by the late judges of this court, and a petition for a rehearing was, after full argument, overruled by the court as at present constituted.
The ruling in that case has been expressly followed in two subsequent cases. Stanford v. Stanford, 42 Ind. 485; Lindsay v. Lindsay, 47 Ind. 283. That was an action of trespass to real estate, which, under the statute, had to be commenced in the county where the land was situated. If it was a question of jurisdiction in that case, it must be a question of jurisdiction in the case in judgment, for both of the actions are local in their character. Causes of demurrer must conform to the specifications of the statute. The specifications in the statute as to grounds of demurrer are separate and independent, and the causes assigned in the demurrer should conform thereto. If the pleading to which the demurrer is addressed is not subject to demurrer for the cause assigned, it must be overruled, although it is demurrable upon other grounds. Buskirk’s Practice, 180, and the numerous authorities there cited. It results that a demurrer assigning for cause a want of sufficient facts presents no question as to the jurisdiction of the court over the subject of the action.
The petition is overruled.